DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1, 4-6, and 31-42 are pending. 
3.	Claims 31-35 remain and claims 38-42 are withdrawn. 
4.	Claims 1, 4-6, 36, and 37 are examined. 
5.	The objection to the specification is withdrawn in view of Applicant’s amendment to the disclosure. 
6.	The rejection under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendment to the claims. 
Continued Examination Under 37 CFR 1.114
7.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2021 has been entered.
Election/Restrictions
8.	Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on December 9, 2019 is acknowledged.  In the previous Office Action, claims 17-30 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a without traverse in the reply filed on December 9, 2019.
	In the instant claims amendments, Applicant amended the examined claims, including claim 1, and added new claims 36-42.  Claims 36-37 depend from claim 1 and are examined herein with claim 1.  Claims 38-42 would have been included in a separate group in the restriction requirement, and are withdrawn from consideration as being drawn to a non-elected invention. 
Claim Objections
9.	In claim 1, in the phrase “isolating said cannabinoid glycosides,” the word “said” should be deleted, because there is no express antecedent for the glycosides within the claim.  The “glycosylating” step, which precedes the “isolating” step, does recite obtaining the glycosides, but does not refer to them. 
	In claim 37, the phrase “ wherein said Nicotiana tabacum cell comprises a Nicotiana tabacum BY-2 cell suspension culture” should be amended to clarify the relationship between the cell and “suspension culture,” because even if interpreted broadly, the term “cell,” in claim 1, does not encompass a suspension culture.  Appropriate correction is required.  
Claim Rejections - 35 USC § 112(a)
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 
Written Description
11.	Claims 1 and 4-6 remain and claims 36-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This rejection has been modified in view of Applicant’s amendments to the claims.  Applicant’s arguments submitted on February 10, 2021 have been fully considered but they are not persuasive. 
Applicant claims an in vivo method for the generation of water-soluble cannabinoids, comprising providing a tobacco cell expressing an endogenous glycosyltransferase enzyme selected from SEQ ID NO: 26, 28, 30 and 36; introducing a cannabinoid having at least one glycosylation site to said tobacco cell; glycosylating said cannabinoid; and isolating a cannabinoid glycosides form said cell; wherein said tobacco cell has not been genetically modified to produce said cannabinoid glycoside; including wherein the cell comprises a BY-2 cell suspension culture. 
Applicant describes the transformation of tobacco BY-2 cells with an expression vector encoding the glycosyltransferase UGT76G1 (SEQ ID NO: 61 and 62) from Stevia rebaudiana.  Applicant describes introducing CBDA, a cannabinoid, into the said cell suspension and describes observing glycosylation in both wild-type and transgenic plants (Example 17 on page 96).  Applicant describes overexpressing tobacco 
	Applicant describes, in general terms, a method for generation of water soluble cannabinoids comprising establishing a tobacco suspension culture expressing both an endogenous glycosyltransferase and acetyltransferase, and chemically converting said cannabinoid glycosides into one or more water soluble cannabinoid glycosides (page 13, lines 10-25; pg. 14, lines 19-21; pg. 15, lines 12-26; pg. 16, line 11 – pg. 21).  Applicant describes identifying cannabinoid glycosides and O-acetylated cannabinoid glycosides in tobacco and yeast suspension cultures (Materials and Methods Example 18 on page 107). 
	Applicant does not describe the genus of methods encompassed by the instant claims.  When claims encompass a genus, an applicant can adequately describe the genus by disclosing either (1) a representative number of species falling within the scope of the genus or (2) structural features common to the members of the genus. MPEP § 2163.  
	In the instant case, the described methods are not sufficiently representative of the instant claims.  The claims encompass a method of providing a cell expressing any one of SEQ ID NO: 26, 28, 30 or 36, or any combination thereof.  These amino acid sequences represent tobacco glycosyltransferases NtGT5a, NtGT5b, NtGT4, and NtGT3 (see Table 9).  However, the specificaiton has not expressly identified any individual glycosyltransferases that might result in cannabinoid glycosylation in a 
In addition, Example 17 on page 96 states that “co-expressing the tobacco NtGT4 and NtGT5 with an ABC promoter, such as ABCG2, under constitutive promoters in BY2 cells may increase glycosylation in tobacco and make BY2 cell cultures … an alternative platform for production of water-soluble cannabinoids.”  But this teaching provides no evidence that either of the two glycosyltransferases, at their native expression level in tobacco cells, would be sufficient to ensure cannabinoid glycosylation.  Thus, the described embodiments are not sufficiently representative of the claimed methods. 
In addition, given that Applicant has not identified which of the NtGT’s, at their endogenous expression levels, could result in cannabinoid glycosylation, as recited in the claimed method, the specificaiton does not set forth the structure-function relationship such that one would be able to envision which ones of the recited NtGT’s would work in the claimed method. 
The teachings of the prior art do not help describe the claimed methods.  With regard to using cell suspension cultures, the art teaches that cannabinoids are cytotoxic to plant cells, including those of tobacco.  Morimoto et al, for example, expressly teach that both CBCA and THCA induced cell death in, specifically, BY-2 tobacco cells (J. 2O2 scavenging agent ascorbic acid (pg. 20749, both col. - 20750, both col.) (See also Andre et al, Frontiers in Plant Sci. (2016) 7:19; pg. 8, right col.). Morimoto et al teach that CBCA and THCA caused cell death at higher (50 uM to 100uM) as well as lower (20 uM) concentrations of the cannabinoids (see pg. 20748 left col. - pg. 20749 top of left col.) 
Similarly, Sirikantaramas et al (Plant Cell. Physiol. (2005) 1578-1582) teach that applying CBGA or THCA, at 50 uM each, resulted in 100% cell death in 7 day-old suspension culture of the BY-2 tobacco cells (page 1580, right col.). 
The prior art also does not teach any endogenous tobacco glycosyltransferases that can be used for successful glycosylation of cannabinoids in cell suspension culture.  For example, Hardman et al teach that in order to identify one glycosyltransferase from Stevia (UGT76G1) and one from rice, a screening of a library of glucosyltransferases was required, as well as a screening of various cannabinoids as potential substrates (see page 1, 3, and 4 of Hardman et al).  It is noted that glycosyltransferases are a multi-gene superfamily, which can transfer single or multiple sugars on variety of molecules, with more than 100 glycosyltransferases identified in Arabidopsis alone (See Wang et al (2009) Front Biol. China, 4:39-46). 
For these reasons, Applicant has failed to adequately describe the claimed methods, and it is unclear whether at the time of filing Applicant was in possession of the instant invention as broadly claimed. 
Enablement
12.	Claim 1 and 4-6 remain and claims 36-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
This rejection has been modified in view of Applicant’s amendments to the claims.  Applicant’s arguments submitted on February 10, 2021 have been fully considered but they are not persuasive. 
In re Wands, 858 F.2d 731 (Fed. Cir. 1988) lists the following eight factors for determining whether undue experimentation would be required to practice an invention: (1) quantity of experimentation necessary; (2) amount of direction or guidance supplied; (3) presence or absence of working examples; (4) nature of the invention; (5) state of the prior art; (6) relative skill of those in the art; (7) predictability or unpredictability or the prior art; (8) breadth of the claims. 
Applicant claims an in vivo method for the generation of water-soluble cannabinoids, comprising providing a tobacco cell expressing an endogenous glycosyltransferase enzyme selected from SEQ ID NO: 26, 28, 30 and 36; introducing a cannabinoid having at least one glycosylation site to said tobacco cell; glycosylating said cannabinoid; and isolating a cannabinoid glycosides form said cell; wherein said tobacco cell has not been genetically modified to produce said cannabinoid glycoside; including wherein the cell comprises a BY-2 cell suspension culture.
Stevia rebaudiana.  Applicant teaches introducing CBDA, a cannabinoid, into the said cell suspension and describes observing glycosylation in both wild-type and transgenic plants (Example 17 on page 96).  Applicant teaches overexpressing tobacco glycosyltransferases in yeast cells and observing high levels of glycosylation of cannabinoids introduced into said yeast cell culture, particularly when the overexpressed glycosyltransferase was the tobacco NtGT4 (Examples 12-17 on pages 93-95). 
	Applicant teaches, in prophetic examples, a method for generation of water soluble cannabinoids comprising establishing a tobacco suspension culture expressing both an endogenous glycosyltransferase and acetyltransferase, and chemically converting said cannabinoid glycosides into one or more water soluble cannabinoid glycosides (page 13, lines 10-25; pg. 14, lines 19-21; pg. 15, lines 12-26; pg. 16, line 11 – pg. 21).  Applicant teaches identifying cannabinoid glycosides and O-acetylated cannabinoid glycosides in tobacco and yeast suspension cultures (Materials and Methods Example 18 on page 107). 
	Applicant has not taught how to practice the instant invention, as claimed.  Both the teachings of the specification and the state of the art indicate that it would be unpredictable to practice the instant method, without substantial further experimentation.
The claims encompass a method of providing a cell expressing any one of SEQ ID NO: 26, 28, 30 or 36, or any combination thereof.  These amino acid sequences Stevia rebaudiana.  
In addition, Example 17 on page 96 states that “co-expressing the tobacco NtGT4 and NtGT5 with an ABC promoter, such as ABCG2, under constitutive promoters in BY2 cells may increase glycosylation in tobacco and make BY2 cell cultures … an alternative platform for production of water-soluble cannabinoids.”  But this teaching provides no evidence that either of the two glycosyltransferases, at their native expression level in tobacco cells, would be sufficient to ensure cannabinoid glycosylation.  
The specification provides one example of glycosylation of cannabinoids in tobacco suspension cell culture (Example 17, on page 96).  In that example, Applicant overexpressed the Stevia glucosyltransferase UGT76G1 and the multidrug transporter ABCG2 in tobacco suspension culture and observed the glycosylation of CBDA, added to the culture.  Applicant teaches that for one form of glycosylated CBDA, the observed in yeast resulted in higher cannabinoid glycosylation than in the BY2 tobacco cells overexpressing the Stevia UGT76G1 glycosyltransferase, Applicant does not teach which endogenous glycosyltransferase was responsible for the glycosylation observed in the wild-type tobacco cells.  
Based on these limited teachings, in order to practice the claimed method, one would need to engage in substantial additional trial and error experimentation, for which no guidance is supplied in the specificaiton.  The state of the art does not provide the required teachings either. 
The prior art does not teach a method of using the claimed enzymes in a tobacco cell context to produce glycosylated and acetylated cannabinoids.  The available art with regard to cannabinoid glycosylation in the context of a plant cell culture is limited as well.  Tanaka et al, for example, teach a method of using cell and tissue cultures of Pinellia ternata to produce glycosylated cannabinoids (J. of Nat. Prod. (1993) 56:2068-2072; see pg. 2068).  Hardman et al teach a method of in vitro cannabinoid glycosylation using the stevia UGT76G1 glycosyltransferase.  However, they teach that said enzyme was identified by screening a library of glucosyltransferase enzymes for glycosylation towards various cannabinoids (BioRxiv Preprint Server for Biology (Cold Spring Harbor), pg. 1-25; published online January 30, 2017; see pg. 1).  Neither Tanaka et al nor Hardman et al teach the use of  glycosyltransferases from tobacco.  
2O2 scavenging agent ascorbic acid (pg. 20749, both col. - 20750, both col.) (See also Andre et al, Frontiers in Plant Sci. (2016) 7:19; pg. 8, right col.). Morimoto et al teach that CBCA and THCA caused cell death at higher (50 uM to 100uM) as well as lower (20 uM) concentrations of the cannabinoids (see pg. 20748 left col. - pg. 20749 top of left col.) 
Similarly, Sirikantaramas et al (Plant Cell. Physiol. (2005) 1578-1582) teach that applying CBGA or THCA, at 50 uM each, resulted in 100% cell death in 7 day-old suspension culture of the BY-2 tobacco cells (page 1580, right col.). 
In view of these teachings of the prior art, the limited guidance in the specification, and given the breadth of the claims, it would have required one skilled in the art undue trial and error experimentation to practice the claimed invention. 
Response to Arguments. 
Applicant argues that “the claims have been amended to describe a “method for the generation of water soluble cannabinoids using a tobacco cell suspension culture expressing an endogenous glycosyltransferase and an endogenous acetyltransferase, including wherein said culture comprises a tobacco glycosyltransferase NtGT3, 4, or 5...” which finds support in the specification in at least Examples 2, 5, 7, 9, Amended Example 19, Materials and Methods 15. Moreover, the Specification and 
Applicant’s argument is not found to be persuasive.  Applicant’s amendments to the claims are acknowledged, but they are not sufficient to overcome the rejections.  It is not in dispute that Applicant did show that some naturally occurring tobacco glycosyltransferases can be successfully used to glycosylate cannabinoids when exogenously expressed in yeast cells (as shown in Example 12, for instance).  However, the claims are drawn to the use of a non-genetically modified tobacco cell to glycosylate cannabinoids.
There is no clear description in the specification of any methods in which an endogenous tobacco glycosyltransferase glycosylates an added cannabinoid.  The only such scenario is found in Fig. 10 and Example 5, but it is unclear from the Example or the figure legend on page 19, whether the suspension culture was actually used, as there is no explanation for the terms “WTS1” and “WTS2.”  Yet Figure 10 shows that between only two different cell suspension culture of the same line, one showed some CBDA glycosylation while the other one did not.  The specificaiton provides limited explanation as to that discrepancy in Figure 10 or as to any of the steps of the claimed methods.  
may [be] expressed or overexpressed resulting in the enhanced in vivo biosynthesis of water-soluble cannabinoids in whole plants, as well as in suspension cultures” (paragraph spanning pages 88 and 89, emphasis supplied).  From this prophetic teaching, one would not be able to envision the actual enzyme or enzymes responsible for the reaction, nor one would have been able to practice the claimed method without first having to identify said enzyme or enzymes, and confirming their glycosyltransferase activity in cell cultures.  The latter would amount to undue trial and error experimentation. 
At the same time, the prior art teaches that cannabinoids are toxic to tobacco cells growing in suspension, including the BY-2 model cell line, which was also used by Applicant in the instant application.  The specification does not teach how one of ordinary skill in the art would be able to predictably practice the instant method while accounting for the cannabinoid toxicity. The limited teachings of the specification, in view of the state of the prior art, is not sufficient to describe or enable the broadly claimed method.
Conclusion
13.	No claims are allowed. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662